Title: From George Washington to Lieutenant General Rochambeau, 26 August 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Head Qrs in the vicinity of Fort Lee [N.J.]Augt the 26. 1780
						Sir
					
					I have received the honor of Your Excellency’s Letters of the 20th & 21st Instant, the last of which came to hand Yesterday Evening, and am much obliged for the matters of intelligence they contain, although some of them do not entirely correspond with our wishes.
					I am concerned for the situation of Capn Landais, as he has been esteemed an Officer of merit, and as his indisposition has deprived us of recent, and, more than probable, important advices. His not bringing more Arms &c. is rather unlucky, but their coming in the Ariel, should She arrive safe, which I flatter myself will be the case, will prevent any material inconvenience from the omission. The British fleet, I should

hope, would not be able to keep the second Division blocked up after the arrival of the combined one, which had sailed from Cadiz; and if the Enemy have not avoided an engagement, which I think is rather to be suspected, I hope our next advices will announce, that they have been most soundly beaten in a general combat.
					The intelligence respecting the Irish Militia’s driving the English out of the Forts, is pleasing and interesting, and must be embarrassing to the British Ministry. It must be the more so, from the internal ferments and insurrections which have taken place within England, and which are confirmed through a variety of Channels. But I am afraid these tumults will not do more than embarrass, and will not result in any thing decisively favourable to the common cause. It appears the Ministry were about taking vigorous measures to punish the Rioters.
					From the information brought by the Vessel arrived at Boston from St Domingo it appears, that the Count de Guichen was on the point of sailing from thence on the 2d Instant, and would in a few days complete all his arrangements and proceed to Jamaica. I hope these will all have been finished and that we shall soon have the pleasure to hear of the entire reduction of this very important Island. Your Excellency’s conjectures about an expedition to Martha’s vinyard &c.—are by no means improbable, as the Enemy have been there before, and collected large supplies of fresh provision. I fear even if the Inhabitants are apprised of it, that it will not prevent them from effecting their purposes.
					I am much obliged by the honor You did me in announcing your intention to celebrate the anniversary of St Louis; and I am persuaded the neighbouring States will be sensible of your politeness in the precaution You took to prevent any alarm, as well as feel a lively participation in a compliment paid to a Prince, towards whom they have so many motives of gratitude and veneration. The Enemy will probably not admire the Spectacle, as I dare say they will have no reason to felicitate themselves on the state of your batteries.
					I have been much concerned on account of a Report which has just reached me, though not officially, that an Express has been intercepted on the other side of the North River and carried into New York by a party of Tories who had come from thence, least it should have been the One charged with a Letter I had the honor of writing You on the 21st of this Month. I hope it has not been the case, but from the apprehension I am under ⟨on⟩ the occasion, I have thought it proper to inclose You a Copy. The place where the Express is said to have been intercepted is a considerable distance from the Enemy’s Out post at King’s bridge; but in future a still more inland route will be used. I have the Honor to be With great attachment & esteem Sir Your Most Obedt servant
					
						Go: Washington
					
					
					
						P.S. I have just heard from New York, that several Transports, which have been wooding & watering, are returning to England. It is added that they carry Some Invalids. possibly this may serve as a solution of the Reports we have had about an embarkation.
					
				